                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION


DORĆOL DISTILLING COMPANY                      §
                                               §
                 Plaintiff,                    §     CIVIL ACTION NO.: 5:21-cv-169
                                               §
v.                                             §
                                               §     JURY TRIAL DEMANDED
LOST FALLS LLC d/b/a                           §
ST. ELMO BREWING COMPANY                       §
                                               §
                 Defendant.                    §


                                 PLAINTIFF’S ORIGINAL COMPLAINT

        Plaintiff Dorćol Distilling Company complains against Defendant, Lost Falls LLC d/b/a

St. Elmo Brewing Company (“St. Elmo”) for the acts described below.

                                          I.    PARTIES

        1.       Plaintiff, Dorćol Distilling Company (“Dorćol”) is a Texas corporation, having a

principal place of business at 1902 S. Flores Street, San Antonio, Texas 78204.

        2.       Defendant, Lost Falls LLC d/b/a St. Elmo Brewing Company (“St. Elmo”) is a

Texas limited liability company that can be served through its registered agent, Mr. Harry L.

Zimmerman, at the registered address, 127 Firebird Street, Austin, Texas 78734. On further

information and belief, St. Elmo’s principal place of business is located at 440 E. St. Elmo Road,

Suite G-2, Austin, Texas 78745-1236.

                                  II.   JURISDICTION AND VENUE

        3.       This Complaint involves claims for unfair competition in violation of the Lanham

Act, 15 U.S.C. §1125, common law trademark infringement, common law unfair competition, and




Plaintiff’s Original Complaint                                                         Page 1 of 15
declaratory judgment. The Court has jurisdiction over these claims under 28 U.S.C. §§1331 and

1338.

        4.       The Court has personal jurisdiction over the Defendant because the Defendant is

located in Texas and conducts business in Texas.

        5.       Venue is proper pursuant to 28 U.S.C. §1391(b)(1) and (2) because Defendant

resides in this judicial district and a substantial part of the events giving rise to the claims herein

occurred and continue to occur in this judicial district.

                                           III.    FACTS

                                     A Reputation for Quality

        6.       In late 2011, longtime friends, Boyan Kalusevic and Chris Mobley, announced their

plans to open a distillery in San Antonio, Texas.1 The pair was driven to carry on Kalusevic’s

family tradition of handcrafting beautiful spirits to share with friends. Kalusevic and Mobley

founded Dorćol Distilling Company, named for the Belgrade neighborhood Kalusevic was born

in.2

        7.       On Friday, December 13th, 2013, Texas’s first urban craft distillery, Dorćol

Distilling Company, opened to incredible support, placing Dorćol’s inaugural spirit and Texas’

first brandy, Kinsman Apricot Rakia, on full display.3 Soon thereafter, the tasting room was

converted into a craft-cocktail bar, which received critical applause: the house Negroni Blanco

was named a Top 10 Cocktail of 2014.4 The first of many awards started to come in.5




1
  Exhibit A.
2
  Id.
3
  Id.
4
  Id.
5
  Id.


Plaintiff’s Original Complaint                                                              Page 2 of 15
        8.       Dorćol received a Critics’ Choice Award for Best Locally Made Spirit/Beer, and

Kinsman Apricot Rakia was named the 2014 highest rated American brandy at the Beverage

Testing Institute’s World Spirit Championships in Chicago.6 The 90-point Gold medal also tied

the highest ever Texas spirit rating.7 The distillery has become a destination, showcasing award-

winning spirits, craft cocktails, local music performers and art shows alike.8

        9.       In 2015, Kalusevic and Mobley welcomed Randy Ward, who brought brewing

experience and expertise to Dorćol. Since then, Dorćol has expanded its brands and product

offerings. In relevant part, Dorćol offers a wildly popular beer using the mark BETTY. Dorćol

first offered its BETTY beer on February 4, 2016. Dorćol promotes and distributes its spirits and

beer throughout the state of Texas, including: Austin, Bee Cave, Boerne, College Station, Dallas,

Dripping Springs, El Paso, Ft. Worth, Harker Heights, Houston, Killeen, Lakeway, Live Oak,

Lubbock, McAllen, New Braunfels, Round Rock, San Antonio, San Marcos, Schertz, Victoria,

and Westlake Hills. Purchasers from inside and outside of Texas purchase the BETTY beer from

numerous retail locations, as well as the Dorćol tasting room located near downtown San Antonio.

By 2018, Dorćol was the fastest growing brewery in Texas.9




6
  Id.
7
  Id.
8
  Id.
9
  Exhibit B.


Plaintiff’s Original Complaint                                                        Page 3 of 15
        10.      Dorćol identifies its BETTY beer using several related marks, including: the word




mark BETTY, a stylized form                                               and the composite mark




                                 (collectively the “BETTY Marks”).

        11.      Plaintiff promotes its BETTY Marks through various channels of trade and is

readily identified by those living in and around Texas, especially central and south Texas.

        12.      Exhibit C shows beer tap handles Dorćol provides to restaurants, bars and other

entertainment venues. Exhibit D illustrates an example of a beer can labeled with Dorćol’s

BETTY Marks. In fact, Dorćol’s beer is frequently available in large quantities at retailers, which

further draws the attention of consumers.10 Consumers see Dorćol’s BETTY Marks used in

connection with Dorćol’s beer when purchasing and drinking Dorćol’s beer.

        13.      Dorćol promotes its BETTY Marks and beer at various events, including: races;11

workshops for entrepreneurs;12 fundraisers for charity;13 cultural festivals;14 culinary events;15 etc.




10
   Exhibit D.
11
   Exhibit E.
12
   Exhibit F.
13
   Exhibit G.
14
   Exhibit H.
15
   Exhibit I.


Plaintiff’s Original Complaint                                                             Page 4 of 15
           14.      Dorćol promotes its BETTY Marks and beer using a website with the URL:

http://dorcolspirits.com/, and Dorćol further promotes the BETTY Marks and Plaintiff’s beer on

several social media platforms, including: Facebook and Instagram.

           15.      Dorćol—along with its beers and spirits—is routinely featured in the media, both

near and far.16

           16.      Dorćol plans to continue investing heavily into promoting and growing the BETTY

Marks and its goods and services.

           17.      The BETTY Marks are inherently distinctive. Because the BETTY Marks are

inherently distinctive, and also because Dorćol extensively uses and promotes the BETTY Marks,

consumers have come to recognize the BETTY Marks as strongly associated with Dorćol and

Dorćol’s goods and services.

           18.      As a result, Dorćol owns strong common law trademark rights and significant

consumer goodwill in the BETTY Marks.

                                 Defendant Infringes Plaintiff’s Rights

           19.      On information and belief, Defendant St. Elmo began offering beer and tasting

room services under the name St. Elmo Brewing Company in and around Travis County, Texas in

2016. Since then, St. Elmo has apparently offered a variety of beers using a variety of names.

           20.      On information and belief, St. Elmo began offering a seasonal, limited supply beer

under the name Betty, several years later.17 St. Elmo has done so without permission of Dorćol.

On information and belief, St. Elmo began offering a beer under the name Betty with knowledge

of Dorćol and the BETTY Marks. St. Elmo’s owner, Brian Winslow, is a member of several social



16
     Exhibit J-1; Exhibit J-2.
17
     Exhibit K.


Plaintiff’s Original Complaint                                                             Page 5 of 15
media groups that publish information about breweries in San Antonio and Austin. Several of these

groups have published information regarding Dorćol and the BETTY Marks.

        21.      St. Elmo frequently relies on the trademarks of third-parties when naming and

promoting its beers. The chart below illustrates several examples:




Plaintiff’s Original Complaint                                                        Page 6 of 15
            Examples of Marks Used by St. Elmo   Marks Owned by Third Parties             Owner
                                                        HASH PIPE               Rivers Cuomo




                                                                                Rivers Cuomo




                                                                                Habitat for Humanity
                                                  HABITAT FOR HUMANITY
                                                                                International, Inc.




                                                                                Habitat for Humanity
                                                                                International, Inc.




                                                          CROSBY                Crosby Hop Farm, LLC




                                                                                The University of Texas System
                                                                                Board of Regents




                                                           BETTY                Dorćol Distilling Company




                                                                                Columbia Pictures Industries,
                   ST ELMO BREWING                     ST. ELMO'S FIRE
                                                                                Inc.


Plaintiff’s Original Complaint                                                                     Page 7 of 15
            22.   Additionally, St. Elmo offers a beer named DOLLY and promotes this beer using

images and other references to the world-famous entertainer, Dolly Parton.18

            23.   St. Elmo also offers four beers using the names of the main characters from the

Teenage Mutant Ninja Turtles franchise: Leonardo, Raphael, Donatello, and Michelangelo. Each

of these four beer cans corresponds to the character’s assigned color: blue, red, purple, and orange,

respectively. All four cans feature a pattern of popular pizza ingredients (e.g., mushrooms,

pepperonis, etc.) arranged as they might appear on a pizza.19 Images of the St. Elmo’s Teenage

Mutant Ninja Turtles cans are prominently displayed across St. Elmo’s social media, including its

Facebook banner.20

            24.   On information and belief, Dorćol and St. Elmo both offer their beers to customers

throughout south/central Texas, and beyond. Many of Dorćol and St. Elmo’s customers are the

same. Exhibit N is a printout of two posts from the Facebook group page, San Antonio Let's Talk

Craft Beer. Members of the Facebook group have discussed St. Elmo on several occasions. See,

e.g., id.

            25.   St. Elmo promotes its Betty mark in connection with beer using several advertising

media—a number of which are the same as Plaintiff’s advertising media. These include having a

website,21 a Facebook page,22 Instagram,23 etc.

            26.   Dorćol sells its BETTY beer in its tasting room, through numerous retailers, and at

various events. On information and belief, St. Elmo also sells BETTY beer through its tasting

room, retailers and public events.


18
   Exhibit L.
19
   The Teenage Mutant Ninja Turtles are known, in part, for their love of pizza.
20
   Exhibit M.
21
   Exhibit O.
22
   Exhibit M.
23
   Exhibit P.


Plaintiff’s Original Complaint                                                            Page 8 of 15
        27.      St. Elmo’s BETTY mark creates a likelihood of confusion with Dorćol’s BETTY

Marks for the same goods. In fact, there is evidence of actual confusion. Dorćol has been contacted

by purchasers who thought they were contacting St. Elmo.

  Dorćol Discovered Defendant’s Infringing Activity and Attempted to Resolve the Matter

        28.      Dorćol discovered St. Elmo offers a seasonal beer under the name BETTY on or

around November 26, 2020.

        29.      On December 18, 2020, Dorćol contacted the owner of St. Elmo, Bryan Winslow,

to discuss St. Elmo’s infringing activity. Dorćol attempted to resolve the matter amicably. Dorćol

and St. Elmo were not able to resolve the matter.

        30.      As of this filing, St. Elmo continues to use the infringing marks.

        31.      St. Elmo’s willful and intentional infringement of Dorćol’s trademark rights creates

a likelihood of confusion and irreparable harm to Dorćol’s trademark rights.

        32.      Because a likelihood of confusion exists between the Parties’ marks, injury to

Dorćol’s reputation and goodwill is presumed.

        33.      After Dorćol’s attempts to resolve this matter failed, Dorćol filed this lawsuit.

                                 Effects of St. Elmo’s Unlawful Activities

        34.      St. Elmo’s unauthorized use and intended use of BETTY are likely to confuse

consumers. Consumers are likely to perceive some connection or association between the parties’

products as to source, sponsorship, or affiliation, when in fact none exists.

        35.      St. Elmo’s unauthorized use and intended use of BETTY falsely designate the

origin of St. Elmo’s goods and falsely represent facts with respect to those goods.

        36.      St. Elmo’s unauthorized use and intended use of BETTY enable St. Elmo to trade

off and receive the benefit of the goodwill built by Dorćol in its BETTY Marks.



Plaintiff’s Original Complaint                                                             Page 9 of 15
        37.      St. Elmo’s unauthorized use and intended use of BETTY effectively remove

Dorćol’s ability to control the quality of the goods offered under BETTY. This places Dorćol’s

reputation and goodwill at least partially in the hands of St. Elmo, whose goods Dorćol cannot

control.

                                    IV.   CAUSES OF ACTION

                                           COUNT 1
                                 VIOLATION OF THE LANHAM ACT

        38.      Each of the preceding paragraphs is incorporated by reference under this count.

        39.      St. Elmo makes, distributes and sells beer under the BETTY mark. St. Elmo uses

the BETTY mark in commerce by selling its beer to a variety of purchasers, including locals and

tourists. St. Elmo further promotes the BETTY mark and beer using the internet: using and

updating a website; multiple social media accounts; etc.

        40.      St. Elmo’s use of the BETTY mark is likely to cause confusion, or to cause mistake,

or to deceive as to the (1) affiliation, connection or association of St. Elmo with the Plaintiff or (2)

as to the origin, sponsorship or approval of St. Elmo’s goods by Plaintiff.

        41.      The uses by St. Elmo as complained of herein constitute unfair competition, are

likely to cause confusion, mistake, or deception as to the affiliation, connection, or association of

St. Elmo’s beer with Plaintiff’s beer in violation of the Lanham Act, 15 U.S.C. §1125 (a)(1)(A).

        42.      St. Elmo’s acts described herein further constitute false or misleading descriptions

and/or representations of fact which, in commercial advertising or promotion, misrepresent the

nature, characteristics, and qualities of its goods in violation of the Lanham Act, 15 U.S.C. §1125

(a)(1)(B).

        43.      St. Elmo’s acts described herein further constitute a bad faith intent to profit from

Plaintiff’s BETTY Marks in violation of the Lanham Act, 15 U.S.C. §1125(d)(1)(A).


Plaintiff’s Original Complaint                                                             Page 10 of 15
        44.      St. Elmo’s acts have and will continue to cause Plaintiff irreparable injury and

based upon information and belief, St. Elmo will continue its acts of unfair competition unless

enjoined by this Court. Pursuant to 15 U.S.C. §1116, Plaintiff seeks both preliminary and

permanent injunctive relief against further acts of unfair competition by St. Elmo.

        45.      St. Elmo’s acts of unfair competition and false designation of origin have caused

actual confusion and a likelihood of confusion with Plaintiff. Injury to Plaintiff’s reputation and

goodwill is therefore presumed. Pursuant to 15 U.S.C. §1117(a), Plaintiff is entitled to and seeks

St. Elmo’s profits, and costs of this action and such additional relief as may be deemed appropriate

and awarded by this Court.

        46.      St. Elmo’s acts of unfair competition and false designation of origin have been and

continue to be deliberate and willful and warrant an award of enhanced damages. In addition,

Plaintiff is entitled to and seeks a finding that this case is exceptional and warrants an award of

attorneys’ fees pursuant to 15 U.S.C. §1117(a).

                                         COUNT 2
                            COMMON LAW TRADEMARK INFRINGEMENT

        47.      Each of the preceding paragraphs is incorporated by reference under this count.

        48.      Plaintiff enjoys common law trademark rights under the common law of the State

of Texas in connection with its service marks and trademarks to identify, in the State of Texas and

throughout the United States, its goods and services. For example, Plaintiff owns and uses several

BETTY Marks to promote its beer.

        49.      St. Elmo’s past and current use of the BETTY mark constitutes trademark

infringement under the laws of the State of Texas.

        50.      St. Elmo’s acts further constitute a willful attempt to profit from Plaintiff’s BETTY

Marks in violation of its trademark rights.


Plaintiff’s Original Complaint                                                            Page 11 of 15
        51.      The offering by St. Elmo of its beer using confusingly similar marks is likely to

cause and has caused confusion as to the source of origin of the beer in that purchasers of Plaintiff’s

beer are likely to associate or have associated such beer as originating with St. Elmo—and vice

versa—all to the detriment of Plaintiff.

        52.      St. Elmo’s acts of common law trademark infringement have caused actual

confusion and a likelihood of confusion with Plaintiff. Injury to Plaintiff’s reputation and goodwill

is therefore presumed. St. Elmo’s acts have and will continue to cause Plaintiff irreparable injury

and based upon information and belief, St. Elmo will continue its willful acts of trademark

infringement unless enjoined by this Court. Plaintiff seeks both preliminary and permanent

injunctive relief against further acts of trademark infringement by St. Elmo.

        53.      Plaintiff also seeks recovery of St. Elmo’s profits and Plaintiff’s attorney’s fees.

                                           COUNT 3
                                 COMMON LAW UNFAIR COMPETITION

        54.      Each of the preceding paragraphs is incorporated by reference under this count.

        55.      St. Elmo’s conduct has and is likely to confuse, mislead, or deceive purchasers or

potential purchasers and constitutes unfair competition under the laws of the State of Texas.

        56.      St. Elmo’s acts of common law unfair competition have caused actual confusion

and a likelihood of confusion with Plaintiff. Injury to Plaintiff’s reputation and goodwill is

therefore presumed. St. Elmo’s acts have and will continue to cause Plaintiff irreparable injury and

based on information and belief, St. Elmo will continue his willful acts of unfair competition unless

enjoined by this Court. Plaintiff seeks both preliminary and permanent injunctive relief against

further acts of unfair competition by St. Elmo.

        57.      Plaintiff also seeks recovery of St. Elmo’s profits and Plaintiff’s attorney’s fees.




Plaintiff’s Original Complaint                                                             Page 12 of 15
                                          COUNT 4
                                     UNJUST ENRICHMENT

        58.      Each of the preceding paragraphs is incorporated by reference under this count.

        59.      St. Elmo’s actions have unjustly enriched it at the expense of Dorćol.

        60.      By using the BETTY mark without Dorćol’s authorization, St. Elmo has obtained

a benefit to which it is not legally entitled.

        61.      St. Elmo is thus liable for unjust enrichment in violation of Texas common law.

                                         COUNT 5
                                  DECLARATORY JUDGMENT

        62.      Each of the preceding paragraphs is incorporated by reference under this count.

        63.      St. Elmo’s challenge to Plaintiff’s exclusive rights to the BETTY Marks gives rise

to an actual controversy. By virtue of St. Elmo’s refusal to cease and desist using the BETTY mark

in connection with beer, St. Elmo has claimed ownership of the BETTY mark in contravention of

Plaintiff’s rights.

        64.      Plaintiff’s ownership of the BETTY Marks goes back to 2016. St. Elmo, by

contrast, started using the BETTY mark long after Plaintiff. Thus, St. Elmo is a junior user to a

mark confusingly similar to the BETTY Marks.

        65.      Declaratory relief is necessary in order to clarify and settle Plaintiff’s rights with

regard to the BETTY Marks, and to relieve Plaintiff from the uncertainty, insecurity and

controversy created by St. Elmo’s actions and assertions.

        66.      Pursuant to Federal Rule of Civil Procedure 57 and 28 U.S.C. §§2201 and 2202,

Plaintiff seeks a declaration by the Court that Plaintiff is the owner of the BETTY Marks and has

the right to exclusively use the BETTY Marks, and that St. Elmo has no right to use any of the

BETTY Marks or similar variations.



Plaintiff’s Original Complaint                                                             Page 13 of 15
                                 V.         DEMAND FOR JURY TRIAL

        Plaintiff demands a jury trial on all issues triable by jury under Federal Rule of Civil

Procedure 38.

                                      VI.     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays that the Court enter a judgment against the Defendant

granting Plaintiff the following relief:

        1.       St. Elmo and its owners, officers, agents, servants, affiliates, employees, attorneys

and representatives and all those in privy or active concert with St. Elmo, or on behalf of St. Elmo,

be preliminarily and permanently enjoined and restrained from, directly or indirectly:

        a.       Using any of the BETTY Marks or any other names or marks confusingly similar

                 thereto;

        b.       Creating any confusion with Plaintiff’s BETTY Marks;

        c.       Advertising the BETTY mark;

        d.       Otherwise unfairly competing with Plaintiff in any manner;

        e.       Causing confusion or the likelihood of confusion, mistake or deception between

                 Plaintiff and St. Elmo;

        2.       Declaring that Plaintiff be entitled to the exclusive use of the BETTY Marks and

that St. Elmo has no right to continued use of the BETTY Marks;

        3.       Ordering St. Elmo to pay Plaintiff St. Elmo’s profits pursuant to 15 U.S.C. §

1117(a) as a result of St. Elmo’s conduct described herein;

        4.       Awarding Plaintiff prejudgment and post-judgment interest.




Plaintiff’s Original Complaint                                                            Page 14 of 15
        5.       Awarding Plaintiff enhanced damages, attorneys’ fees, and costs of court as the

result of St. Elmo’s acts of trademark infringement and unfair competition that were deliberate and

willful, and because this is an exceptional case.

        6.       Ordering St. Elmo to pay Plaintiff’s attorneys’ fees and costs in connection with

this suit under Federal Rule of Civil Procedure 57 and 28 U.S.C. §§2201 and 2202; and

        7.       Awarding Plaintiff such other relief as the Court deems proper.



Date: February 23, 2021                       Respectfully submitted,

                                              /s/ Nick Guinn
                                              Nick Guinn
                                              Texas Bar No. 24087642
                                              GUNN, LEE & CAVE, P.C.
                                              Callaghan Tower
                                              8023 Vantage Dr., Suite 1500
                                              San Antonio, Texas 78230
                                              Telephone: (210) 886-9500
                                              Facsimile: (210) 886-9883
                                              nick@gunn-lee.com


                                              ATTORNEY FOR PLAINTIFF




Plaintiff’s Original Complaint                                                         Page 15 of 15
